DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	This Non-Final rejection is in response to the filing on September 11th, 2018. Claims 1-10 are pending and are examined below. 
Drawings
3.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “183” has been used to designate both Location Information Module and Position Information Module.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
4.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

the last two words of the first sentence, “is provided” are implied language, which should be avoided.  Correction is required.  See MPEP § 608.01(b).
6.	The disclosure is objected to because of the following informalities:
In page 8, lines 28-30:  the word “is” should be included between “vehicle 1” and “in the uphill section”
Appropriate correction is required.

Claim Objections
7.	Claims 1 and 6 are objected to because of the following informalities:  
In claim 1, line 1: “a” should be included between “controlling” and “mild”
In claim 6, line 1: “a” should be included between “controlling” and “mild”
In claim 6, line 2: “is” should be included between “vehicle” and “less”
Appropriate correction is required.
Claim Interpretation
8.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
10.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a data receiving unit configured to receive…and traffic information” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
11.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

12.	Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  There is no description of what a “data receiving unit” is in the specifications. 
Claims 2-5 are also rejected by virtue of their dependency on claim 1. 

13.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


14.	Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
15.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

16.	Claims 6-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
	Claims 6-10 are directed to a method of controlling a mild hybrid electric vehicle (Le., a process). Therefore, claims 6-10 are within at least one of the four statutory categories.
	Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed
to determine whether they recite matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c)
mental processes.
	Independent claim 6 includes limitation that recite an abstract idea (emphasized below)
and will be used as representative claim for the remainder of the 101 rejection. Claim 6 recites:
A method for controlling mild hybrid electric vehicle, comprising:
determining, by a controller, whether a speed of the vehicle less than a predetermined speed;
determining, by the controller, whether the vehicle is in a dangerous section based on a vehicle location information and a traffic information when the vehicle speed is less than the predetermined speed; and 
increasing, by the controller, a state of charge (SOC) criteria for idle stop restriction from a default SOC value to an increased SOC value when the vehicle is determined to be in the dangerous section.
The examiner submits that the foregoing underlined limitation(s) constitute “mental processes” because under its broadest reasonable interpretation, the claim covers processes that could be done mentally. For example, it is possible to determine when the vehicle speed is greater/less than the default speed and when the vehicle is in a dangerous section based on location and traffic. Furthermore, it’s possible to mentally increase SOC criteria.  Accordingly, the claim recites at least one abstract idea.
Claim 6 recites: 
A method for controlling mild hybrid electric vehicle, comprising:
determining, by a controller, whether a speed of the vehicle less than a predetermined speed;
determining, by the controller, whether the vehicle is in a dangerous section based on a vehicle location information and a traffic information when the vehicle speed is less than the predetermined speed; and 
increasing, by the controller, a state of charge (SOC) criteria for idle stop restriction from a default SOC value to an increased SOC value when the vehicle is determined to be in the dangerous section”.
For the following reason(s), the examiner submits that the above identified (bolded) additional limitations do not integrate the above-noted abstract idea into a practical application. Regarding the “controller” limitation, the examiner submits that these limitations are mere instructions to apply the above-noted abstract idea by merely using a controller to perform the process (MPEP § 2106.05). The 
Thus, taken alone, the additional elements do not integrate the abstract idea into practical
application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such
that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B of the Revised Guidance, independent claim 6 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. The element of using a controller to perform the limitations amounts to nothing more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Hence, the claim is not patent eligible.

Dependent claim 7 includes limitations that recite an abstract idea (emphasized below).
The method of claim 6, further comprising: 
maintaining, by the controller, the SOC criteria for idle stop restriction at the default SOC value when the vehicle speed is equal to or greater than the predetermined speed.
The examiner submits that the foregoing underlined limitation(s) constitute “mental processes” because under its broadest reasonable interpretation, the claim covers processes that could be done mentally. In this limitation, it is possible to maintain the SOC criteria value for stopping at a certain vehicle speed.  Accordingly, the claim recites at least one abstract idea.
Claim 7 recites:
The method of claim 6, further comprising: 
maintaining, by the controller, the SOC criteria for idle stop restriction at the default SOC value when the vehicle speed is equal to or greater than the predetermined speed.
For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application. Regarding the “controller” limitation, the examiner submits that these limitations are mere instructions to apply the above-noted abstract idea by merely using a controller to perform the process (MPEP § 2106.05). The external sources in all steps are recited at a high-level of generality (i.e., as a generic controller performing a generic computer function such that it amounts no more than mere instructions to apply the exception using a generic computer component).
Thus, taken alone, the additional elements do not integrate the abstract idea into practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an 
that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B of the Revised Guidance, independent claim 6 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. The element of using a controller to perform the limitations amounts to nothing more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Hence, the claim is not patent eligible.
Regarding claim 8:
Dependent claim 8 includes limitations that recite an abstract idea (emphasized below).
The method of claim 6, further comprising: 
decreasing, by the controller, the SOC criteria for idle stop restriction from the increased SOC value to the default SOC value when the vehicle is determined to be beyond the uphill section.
The examiner submits that the foregoing underlined limitation(s) constitute “mental processes” because under its broadest reasonable interpretation, the claim covers processes that could be done 
Claim 8 recites:
The method of claim 6, further comprising: 
decreasing, by the controller, the SOC criteria for idle stop restriction from the increased SOC value to the default SOC value when the vehicle is determined to be beyond the uphill section.
For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application. Regarding the “controller” limitation, the examiner submits that these limitations are mere instructions to apply the above-noted abstract idea by merely using a controller to perform the process (MPEP § 2106.05). The external sources in all steps are recited at a high-level of generality (i.e., as a generic controller performing a generic computer function such that it amounts no more than mere instructions to apply the exception using a generic computer component).
Thus, taken alone, the additional elements do not integrate the abstract idea into practical
application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such

Regarding Step 2B of the Revised Guidance, independent claim 6 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. The element of using a controller to perform the limitations amounts to nothing more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Hence, the claim is not patent eligible.
Regarding claim 9:
Dependent claim 9 includes limitations that recite an abstract idea (emphasized below).
The method of claim 6, further comprising:
maintaining, by the controller, the SOC criteria for idle stop restriction at the increased SOC value when the vehicle is determined to remain in the uphill section.
The examiner submits that the foregoing underlined limitation(s) constitute “mental processes” because under its broadest reasonable interpretation, the claim covers processes that could be done mentally. In this limitation, it is possible to maintain the SOC criteria for stopping when the vehicle is in the uphill section.  Accordingly, the claim recites at least one abstract idea.
Claim 9 recites:
The method of claim 6, further comprising:
maintaining, by the controller, the SOC criteria for idle stop restriction at the increased SOC value when the vehicle is determined to remain in the uphill section.

Thus, taken alone, the additional elements do not integrate the abstract idea into practical
application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such
that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B of the Revised Guidance, independent claim 6 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. 
Regarding claim 10:
	The method of claim 6,
wherein the traffic information includes navigation information,
and the vehicle is determined to be in the dangerous section when the vehicle is at least
traveling up a ramp or a parking area.
The examiner submits that the foregoing underlined limitation(s) constitute “mental processes” because under its broadest reasonable interpretation, the claim covers processes that could be done mentally. For example, it is possible for an average driver to determine when the vehicle in at a dangerous point when the vehicle is in a parking area or traveling up a ramp. Accordingly, the claim
recites at least one abstract idea.
The remaining limitation of “wherein the traffic information includes navigation information” is a limitation that elaborates on the abstract idea of claim 6 (“traffic information”) and thus, is directed to an abstract idea nor does it recite additional limitations that integrate the claims into a practical application or amount to "significantly more" for similar reasons.

Claim Rejections - 35 USC § 103
17.	 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

18. 	Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEONE et. al. (US Patent No. 20190071067; hereinafter LEONE) in view of BOESCH (US Patent No. 8972152).
Regarding claim 1, LEONE discloses:
an engine (paragraph [0022]: lines 4-7 and FIG. 2: engine-10);
…
a data receiving unit (FIG. 2: controller 12 and/or wireless communication device 152) configured to receive at least vehicle speed data, vehicle location data, and traffic information (paragraphs [0039-0040] and [0057]; FIG. 2:  controller-12, wireless communication device-152; FIG. 3: estimate vehicle operating conditions and electric motor battery SOC-302, retrieve traffic information from remote sources-304); and
a controller configured to adjust a state of charge (SOC) criteria for idle stop restriction based on the data supplied from the data receiving unit (paragraphs [0052] and FIG. 3: initiate engine idle-stop during vehicle deceleration and maintain engine idle-stopped until restart conditions are met-316, and adjust electric motor battery SOC threshold to initiate idle-stop-317),
wherein when the speed of the vehicle is less than a predetermined speed, (paragraph [0039], [0041-0042]; FIG. 3:  estimate vehicle operating conditions and electric motor battery SOC-302, detect length of line of vehicles ahead-305; i.e.: the predetermined speed may be 5 mph or can be determined by detecting the line of vehicles in the roadway or the speed limit of the road) the controller is configured to determine whether the vehicle is in an uphill section (paragraphs [0057]-[0059]; FIG. 3: retrieve upcoming road conditions from remote sources-320, detect road gradient ahead-321; i.e.:  after determining the traffic and vehicle operating conditions in 304 and the engine shut down duration in 
and wherein when the vehicle is determined to be in the uphill section (paragraphs [0057]- [0059], and [0063] and FIG. 3: retrieve upcoming road conditions from remote sources-320, detect road gradient ahead-321), the controller is configured to increase the SOC criteria for idle stop restriction from a default SOC value to an increased SOC value (paragraph [0063-0064] and FIG. 3: adjust electric motor battery SOC threshold to initiate idle-stop-317). LEONE teaches in Step 328 in Figure 3 how the estimated torque demand is met by motor torque. Paragraph [0063] describes fulfilling torque demand by checking the SOC threshold using “a threshold state of charge (SOC) of the battery coupled to the electric machine may be desired.” As described in paragraph [0063], “the controller may determine the threshold SOC based on a calculation using a look-up table with the input being the estimated torque demand and the output being the threshold SOC.”
LEONE does not disclose a mild hybrid starter and generator (MHSG) configured to start the engine or generate power by an output of the engine. 
However, in the same field of endeavor, BOESCH discloses: 
a mild hybrid starter and generator (MHSG) configured to start the engine or generate power by an output of the engine (col. 3: lines 14-52, col. 7: lines 12-14 and FIG. 1: engine-10, electric motor-50, transmission-44, starting system-54; FIG. 3: crankshaft-140). 
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the engine controls of LEONE with the limitation of a mild hybrid starter and generator (MHSG) configured to start the engine or generate power by an output of the engine in BOESCH. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of adjusting the shutdown of an idling vehicle engine based on 
Regarding claim 2, LEONE, in view of BOESCH, teaches the apparatus of claim 1.  LEONE further discloses:
The apparatus of claim 1, wherein when the speed of the vehicle is equal to or greater than the predetermined speed, the controller is configured to maintain the SOC criteria for idle stop restriction at the default SOC value (paragraph [0039], [0041-0042], and [0064]; FIG. 3: estimate vehicle operating conditions and electric motor battery SOC-302, detect length of line of vehicles ahead-305, initiate engine stop upon vehicle speed reaching a threshold and maintain engine stopped until restart conditions are met-332; i.e.: the predetermined speed may be 5 mph or can be determined by detecting the line of vehicles in the roadway or the speed limit of the road). Paragraphs [0041-0042] explains whether the vehicles ahead are within the threshold speed which elaborates step 305. Step 332 takes conditions from earlier steps like checking the road conditions for whether the speed of the vehicle is at or near the average speed). 
Regarding claim 3, LEONE further discloses:
The apparatus of claim 1, wherein when the vehicle is determined to be beyond the uphill section (paragraphs [0058]-[0059] and FIG. 3: retrieve upcoming road conditions from remote sources-320, detect road gradient ahead-321), the controller is configured to decrease the SOC criteria for idle stop restriction from the increased SOC value to the default SOC value (paragraph [0064]; FIG. 3: initiate engine stop upon vehicle speed reaching a threshold and maintain engine stopped until restart conditions are met-332, Do not initiate engine idle-stop-330). Step 330 in Figure 3 takes conditions from steps 324, 323, and 320-322 in order to determine when to decrease the SOC criteria for idle stop restriction. In addition, at step 332, the controller may initiate an engine stop by sending signals to the fuel injectors and spark plugs coupled to the cylinders to suspend fueling and spark to the engine 
Regarding claim 4, LEONE further discloses:
The apparatus of claim 1, wherein when the vehicle is determined to remain in the uphill section, (paragraphs [0058]- [0059] and FIG. 3 retrieve upcoming road conditions from remote sources-320, detect road gradient ahead-321), the controller is configured to maintain the SOC criteria for idle stop restriction at the increased SOC value (Paragraph [0064]: lines 9-16 and FIG. 3: step 320, 321, 323, 324, 326, 328, and 332). The engine is maintained stopped until the engine restart conditions are met. The engine restart condition may include a decrease in the SOC of battery coupled to an electric motor to below the threshold SOC desired for operating the vehicle solely using motor torque. This implies that if the engine is maintained, the SOC may be maintained. 
Regarding claim 5, LEONE further discloses:
The apparatus of claim 1, wherein the traffic information includes navigation information (paragraph [0016]- [0017] and FIG. 1: vehicle-110, wireless communication device-152, and navigation system-154), and the controller is configured to determine that the vehicle is in the uphill section when the vehicle is at least traveling up a ramp or a parking area (paragraphs [0057]- [0059] and FIG. 3: retrieve upcoming road conditions from remote sources-320, detect road gradient ahead-321). Retrieving upcoming road conditions from remote sources helps to indicate when a dangerous area or other obstacles are approaching so that the driver can make an informed decision. Navigation information includes parking area, topography, and other important information. Road gradients includes whether the road is traveling up a ramp.
Regarding claim 6, LEONE further discloses:

determining, by the controller, whether the vehicle is in a dangerous section (paragraphs [0045-0046], [0057-0060] and FIG. 3: determine cause of traffic congestion-308, and detect traffic intersections and obstacles-309, retrieve upcoming road conditions from remote sources-320, detect road gradient ahead-321, detect road curvature ahead-322) based on a vehicle location information (paragraph [0016] and FIG. 1: vehicle-110, wireless communication device-152, navigation system-154) and a traffic information (paragraphs [0045-0046] and FIG. 3: determine cause of traffic congestion-308, and detect traffic intersections and obstacles-309) when the vehicle speed is less than the predetermined speed; (paragraph [0039], [0041-0042] and FIG. 3, estimate vehicle operating conditions and electric motor battery SOC-302) and
increasing, by the controller, a state of charge (SOC) criteria for idle stop restriction from a default SOC value to an increased SOC value (paragraph [0052] and FIG. 3: adjust electric motor battery SOC threshold to initiate idle-stop – 317) when the vehicle is determined to be in the dangerous section (paragraphs [0045-0046], [0057-0060] and FIG. 3: determine cause of traffic congestion-308, and detect traffic intersections and obstacles-309, retrieve upcoming road conditions from remote sources-320, detect road gradient ahead-321, detect road curvature ahead-322).
LEONE does not disclose a method for controlling mild hybrid electric vehicle. 
However, BOESCH, in the same field of endeavor, discloses method for controlling mild hybrid electric vehicle (col. 3: lines 14-52, col. 7: lines 12-14 and FIG. 1: engine-10, electric motor-50, transmission-44, starting system-54; FIG. 3: crankshaft-140). BOESCH, in the same field of endeavor, 
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the engine controls of LEONE with the limitation of a mild hybrid starter and generator (MHSG) configured to start the engine or generate power by an output of the engine in BOESCH. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of adjusting the shutdown of an idling vehicle engine based on the geographical location and environmental conditions of the vehicle. This would help provide driver comfort and save fuel (col. 2: lines 12-17).
Regarding claim 7, LEONE, in view of BOESCH, teaches the apparatus of claim 6.  LEONE further discloses:
The method of claim 6, further comprising: maintaining, by the controller, the SOC criteria for idle stop restriction at the default SOC value when the vehicle speed is equal to or greater than the predetermined speed (paragraph [0039], [0041-0042], and [0064] and FIG. 3: estimate vehicle operating conditions and electric motor battery SOC-302, detect length of line of vehicles ahead-305, initiate engine stop upon vehicle speed reaching a threshold and maintain engine stopped until restart conditions are met-332; i.e.: the predetermined speed may be 5 mph or can be determined by detecting the line of vehicles in the roadway or the speed limit of the road). Paragraphs [0041-0042] explains whether the vehicles ahead are within the threshold speed which elaborates step 305. Step 332 takes conditions from earlier steps like checking the road conditions for whether the speed of the vehicle is at or near the average speed. 
Regarding claim 8, LEONE further discloses:
The method of claim 6, further comprising: decreasing, by the controller, the SOC criteria for idle stop restriction from the increased SOC value to the default SOC value when the vehicle is determined 
Regarding claim 9, LEONE further discloses:
The method of claim 6, further comprising: maintaining, by the controller, the SOC criteria for idle stop restriction at the increased SOC value when the vehicle is determined to remain in the uphill section (Paragraph [0064]: lines 9-16 and FIG. 3: step 320, 321, 323, 324, 326, 328, and 332). The engine is maintained stopped until the engine restart conditions are met. The engine restart condition may include a decrease in the SOC of battery coupled to an electric motor to below the threshold SOC desired for operating the vehicle solely using motor torque. This implies that if the engine is maintained, the SOC may be maintained.
Regarding claim 10, LEONE further discloses:
The method of claim 6, wherein the traffic information includes navigation information, and the vehicle is determined to be in the dangerous section when the vehicle is at least traveling up a ramp or a parking area.(paragraph [0016]- [0017], [0057]- [0059]; FIG. 1: vehicle-110, wireless communication device-152, and navigation system-154; FIG. 3: retrieve upcoming road conditions from remote sources-320, detect road gradient ahead-321). Retrieving upcoming road conditions from remote sources helps .

Conclusion
19. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. YOUNGMIN (US Patent No. 20190193714) is pertinent to the applicant’s disclosure as similar claims were drafted.  Furthermore, the present application makes minor modifications such as relying on an uphill section.
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOUVIK PRAMANIK whose telephone number is (571)272-6252. The examiner can normally be reached 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571)-270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/S.P./Examiner, Art Unit 3663                                                                                                                                                                                                        

/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        1/19/2022